        Case 8:19-cv-00983-TPB-TGW Document 1-2 Filed 04/24/19 Page 1 of 1 PageID 10

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         MiddleDistrict
                                                    __________ Districtof
                                                                        of__________
                                                                           Florida

                                                                       )
                                                                       )
                                                                       )
                       Richard Hunstein                                )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                           Civil Action No. 8:19-cv-00983
                                                                       )
                                                                       )
                                                                       )
 Preferred Collection and Management Services, Inc.                    )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Preferred Collection and Management Services, Inc.
                                           c/o David M. Kelley,
                                           1705 Magdalene Dr.,
                                           Tampa, FL 33613.




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Thomas M. Bonan
                                           Seraph Legal, P.A.
                                           2002 E 5th Ave, Suite 104
                                           Tampa, FL 33605



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                          Signature of Clerk or Deputy Clerk
